
	
		II
		110th CONGRESS
		2d Session
		S. 3147
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Warner (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the State of Virginia to petition for
		  authorization to conduct natural gas exploration and drilling activities in the
		  coastal zone of the State.
	
	
		1.Availability of certain areas
			 for leasingSection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the
			 end the following:
			
				(q)Availability of
				certain areas for leasing
					(1)DefinitionsIn
				this subsection:
						(A)Atlantic
				coastal stateThe term Atlantic Coastal State means
				each of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode
				Island, Delaware, New York, New Jersey, Maryland, Virginia, North Carolina,
				South Carolina, Georgia, and Florida.
						(B)GovernorThe
				term Governor means the Governor of the State.
						(C)Qualified
				revenuesThe term qualified revenues means all
				rentals, royalties, bonus bids, and other sums due and payable to the United
				States from leases entered into on or after the date of enactment of this Act
				for natural gas exploration and extraction activities authorized by the
				Secretary under this subsection.
						(D)StateThe
				term State means the State of Virginia.
						(2)Petition
						(A)In
				generalThe Governor may submit to the Secretary—
							(i)a
				petition requesting that the Secretary issue leases authorizing the conduct of
				natural gas exploration activities only to ascertain the presence or absence of
				a natural gas reserve in any area that is at least 50 miles beyond the coastal
				zone of the State; and
							(ii)if a petition
				for exploration by the State described in clause (i) has been approved in
				accordance with paragraph (3) and the geological finding of the exploration
				justifies extraction, a second petition requesting that the Secretary issue
				leases authorizing the conduct of natural gas extraction activities in any area
				that is at least 50 miles beyond the coastal zone of the State.
							(B)ContentsIn
				any petition under subparagraph (A), the Governor shall include a detailed plan
				of the proposed exploration and subsequent extraction activities, as
				applicable.
						(3)Action by
				Secretary
						(A)In
				generalSubject to subparagraph (F), as soon as practicable after
				the date of receipt of a petition under paragraph (2), the Secretary shall
				approve or deny the petition.
						(B)Requirements
				for explorationThe Secretary shall not approve a petition
				submitted under paragraph (2)(A)(i) unless the State legislature has enacted
				legislation supporting exploration for natural gas in the coastal zone of the
				State.
						(C)Requirements
				for extractionThe Secretary shall not approve a petition
				submitted under paragraph (2)(A)(ii) unless the State legislature has enacted
				legislation supporting extraction for natural gas in the coastal zone of the
				State.
						(D)Consistency
				with legislationThe plan provided in the petition under
				paragraph (2)(B) shall be consistent with the legislation described in
				subparagraph (B) or (C), as applicable.
						(E)Comments from
				Atlantic Coastal StatesOn receipt of a petition under paragraph
				(2), the Secretary shall—
							(i)provide Atlantic
				Coastal States with an opportunity to provide to the Secretary comments on the
				petition; and
							(ii)take into
				consideration, but not be bound by, any comments received under clause
				(i).
							(F)Conflicts with
				military operationsThe Secretary shall not approve a petition
				for a drilling activity under this paragraph if the drilling activity would
				conflict with any military operation, as determined by the Secretary of
				Defense.
						(4)Disposition of
				revenuesNotwithstanding section 9, for each applicable fiscal
				year, the Secretary of the Treasury shall deposit—
						(A)50 percent of
				qualified revenues in a Clean Energy Fund in the Treasury, which shall be
				established by the Secretary; and
						(B)50 percent of
				qualified revenues in a special account in the Treasury from which the
				Secretary shall disburse—
							(i)75 percent to the
				State;
							(ii)12.5 percent to
				provide financial assistance to States in accordance with section 6 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
				considered income to the Land and Water Conservation Fund for purposes of
				section 2 of that Act (16 U.S.C. 460l–5); and
							(iii)12.5 percent to
				a reserve fund to be used to mitigate for any environmental damage that occurs
				as a result of extraction activities authorized under this subsection,
				regardless of whether the damage is—
								(I)reasonably
				foreseeable; or
								(II)caused by
				negligence, natural disasters, or other
				acts.
								.
		
